Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 04/20/2021 in which claims 14, 19 and 23-28 were cancelled has been entered of record. Currently, claims 1-13, 15-18 and 20-22 are pending in light of the amendment.

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-13, 15-18, 20-22 are allowable.
The prior art is silent with respect to:
Claim 1. A plurality of channel structures that extend in a first direction perpendicular to an upper surface of the substrate and that penetrate through the plurality of word lines, and a source region that is disposed on the substrate and connected to the plurality of channel structures, and during the erase operation in which an erase voltage is provided to the source region of a target memory block among the plurality of memory blocks, the peripheral circuits are configured to reduce a voltage of a first word line from a first bias voltage to a second bias voltage at a first time, and to reduce a voltage of a second word line, different from the first word line, from a third bias voltage to a fourth bias voltage at a second time different from the first time. in combination with other limitations.
Claim 15. A peripheral circuit configured to input an erase voltage to the source region in an erase operation executed for each of the plurality of memory blocks as a unit, wherein the plurality of word lines include a first word line group and a second word line group each including two or more word lines, the second word line group being disposed between the first word line group and the substrate in the first direction, and the peripheral circuit is configured to input a same voltage to the first word line group and the second word line group while a voltage of the source region increases to the erase voltage, and is configured to reduce a voltage input to the first word line group earlier than a voltage input to the second word line group is reduced, while the voltage of the source region is maintained at the erase voltage, in combination with other limitations. 
Claim 20. A peripheral circuit area including peripheral circuits that control the cell area and that are configured to execute an erase operation for each of the plurality of memory blocks as a unit, wherein an erase time at which an erase voltage is input to the source region includes a transition period in which a voltage of the source region increases to the erase voltage and a hold period in which the voltage of the source region is maintained at the erase voltage, and the peripheral circuit area is configured to set a voltage difference between the plurality of word lines and the plurality of channel layers to a first level during a first time in the hold period, to set a voltage difference between a portion of the plurality of word lines and the plurality of channel layers to a second level higher than the first level during a second time after the first time, and to set the voltage difference between the plurality of word lines and the plurality of channel layers to the second level during a third time after the second time, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827